Title: To Alexander Hamilton from William R. Putnam, 17 January 1803
From: Putnam, William R.
To: Hamilton, Alexander



[Territory Northwest of the River Ohio]Marietta January 17th 1803
Dr Sir

Your favor of December 6th has been duly receiv’d. You mention inclosing fifty dollars, the letter contained but thirty, consisting of one twenty, and one ten dollar bill; the letter and seal appeared in good order. Inclosed you’ll find the receipt for the payment of your taxes for the year 1802 and here follows a statement of my acct.
A Hamilton Esqr Dr


1802
July to ballance of a/c for 1801
$8.23




Decmr to postage of a letter
25




to cash paid for taxes
20.09




to my commission
 4   





33.57
$33.57


Pr Conr. Supr Cr 
By cash per post Decmr 1802.

 30.  




Ballance debt
  3.57


This ballance will be included in the statement for 1803—when the amount of taxes is known. The prospect of sale of land in the Ohio Companys purchase is not very flattering at present—owing to two circumstances—the United States have such quantities for sale in small tracts upon credit—And as yet the proprietors of the Company have not generally been disposed to sell at all—and many of those who are disposed to sell, choose to do it in whole shares than in parts. Most of the persons coming to settle in our country are unable to purchase a share, and were they able, they would not as the parts of a share are as disconnected as any other lands in the country. Untill it is known that the proprietors will generally sell their lands in seperate tracts, and partly upon credit, it cannot be expected settlers will apply for them. Most of the land composing your five shares may be said to be of a good quality—and some day will command both price & settlement. Your taxes have been augmented for the want of payment on the first of Novr last fifty per Centum which was not convenient for me to prevent—expecting daily to have receiv’d your money. I have the honor to be
Dear Sir your most obedient Hb Servt

Wm Rufus Putnam
The Honl A Hamilton Esqr.

